Exhibit 10.31

AMENDMENT TO OFFER LETTER

KIMBERLY O’LOUGHLIN

THIS AMENDMENT (the “Amendment”) is entered into this 25th day of December, 2010
by and among Vonage America, Inc. (the “Company”) and Kimberly O’Loughlin (the
“Executive”).

WHEREAS, the Company and the Executive entered into an Offer Letter, dated as of
March 24, 2009 (the “Offer Letter”). Capitalized terms used but not otherwise
defined herein shall have the same meanings as in the Offer Letter;

WHEREAS, the Executive has not undergone a “separation from service” (as defined
under Section 409A of the Code); and

WHEREAS, the parties hereto intend to amend the Offer Letter in order to comply
with Section 409A of the Code.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:

1. The first paragraph of Section 6 of the Offer Letter is hereby deleted and
replaced in its entirety with the following:

“In addition, subject to the required approvals of the Compensation Committee of
the Board of Directors of Vonage Holdings Corp., in the event your employment is
terminated by the Company without “Cause” or by you with “Good Reason”, each as
defined below, subject to your execution and delivery to the Company of a
Separation Agreement and General Release (a “Release”) and such Release becoming
irrevocable no later than the ninetieth (90th) day following your termination of
employment, you will be entitled to severance pay equal to: (i) nine (9) months
of your then-current base salary, less applicable withholding, which will be
paid by the Company during its regular payroll cycle over the nine (9) month
period following your employment termination, commencing on the first payroll
date after the Release has become effective and irrevocable, but in no event
later than the ninetieth day following your termination of employment, with the
first payment including any amounts that would otherwise be due prior thereto;
provided, however, that if the applicable ninety (90) day period begins in one
taxable year and ends in a second taxable year, then the payment of severance as
set forth in (i) above shall commence on the later of (A) the first payroll date
after the Release has become effective and irrevocable and (B) the first payroll
date that falls in the second taxable year, but in either case, no later than
the ninetieth (90th) day following your termination of employment; and (ii) a
prorated portion of your TBO, less applicable withholdings, which is based on
Company performance at the end of the year following your employment
termination, which shall be paid on March 31 of the



--------------------------------------------------------------------------------

calendar year following the calendar year in which your employment with the
Company terminates. Notwithstanding anything else to the contrary, if the
Company does not receive an effective and irrevocable Release no later than the
ninetieth (90th) day following your termination of employment then you shall
forfeit all rights to any and all severance payments set forth herein.”

2. Section 7(d) is hereby amended by inserting the word “you” in the penultimate
sentence of the third paragraph thereof such that the sentence shall now read as
follows: “In no event may you, directly or indirectly, designate the calendar
year of any payment to be made under this Offer Letter.”

3. Section 7(d) is hereby further amended by deleting the sentence “All
reimbursements and in kind benefits provided under this Offer Letter shall be
made or provided in accordance with the requirements of section 409A of the
Code.” and replacing it with the following:

“With respect to reimbursements or in kind benefits subject to Section 409A of
the Code, (i) all such expenses or other reimbursements shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by you; (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.

4. Compliance with Section 409A of the Code. The amendments to the Offer Letter
under this Amendment are intended to comply with Section 409A of the Code and,
accordingly, to the maximum extent permitted, shall be interpreted in a manner
consistent with such intent and with any further regulatory, administrative or
other official guidance under Section 409A of the Code that addresses the same
subject matter. Nothing contained in this Amendment shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
of the Code. The Company has no obligation to take any action to prevent the
assessment of any additional income tax, interest or penalties under
Section 409A of the Code on any person and the Company, its subsidiaries and
affiliates shall not have any liability to you with respect thereto. The
employees or representatives of the Company, its subsidiaries and affiliates
shall not have any personal liability to the Executive with respect the
assessment of any additional income tax under Section 409A of the Code.

5. Entire Agreement. The Offer Letter, together with this Amendment, constitutes
the complete and exclusive understanding of the parties with respect to the
Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.

6. Full Force. Except as set forth in this Amendment, the Offer Letter remains
in full force and effect.

 

2



--------------------------------------------------------------------------------

7. Compensation Committee Approval. This Amendment is subject to and contingent
upon approval and authorization by the Compensation Committee of the Board of
Directors of the Company and shall be of no force or effect unless and until so
authorized and approved.

8. Headings. The headings of the paragraphs of this Amendment are inserted for
convenience only and shall not be deemed to constitute part of this Amendment or
to affect the construction thereof.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

VONAGE AMERICA, INC.

By:  

    /s/ Barry Rowan

Name:   Barry Rowan Title:   President

EXECUTIVE

/s/ Kimberly O’Loughlin

Kimberly O’Loughlin

[SIGNATURE PAGE – AMENDMENT TO O’LOUGHLIN OFFER LETTER]